DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Examiner’s Comments
The examiner notes that the response by applicant fails to address all of the rejections of the Office Action of May 16, 2022, particularly the rejected under 35 U.S.C. 103 of claims 1-4 and 6-9 over Cho in view of Mizutani.  Since the response addresses the rest of the Office Action the examiner considers this a bona fide Response, and in an effort to maintain a compact prosecution will proceed as if the Response is fully responsive and infer that the arguments regarding Lin would be generally applicable to the combination of Cho and Mizutani.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The affidavit under 37 CFR 1.132 filed September 12, 2022 is sufficient to overcome the rejection of claims 1-4 and 6-9 over Lin and/or the combination of Cho and Mizutani.

Response to Arguments
Applicant’s arguments, see remark, filed September 12, 2022, with respect to the rejections of claims 1-4 and 6-9 over Lin and/or the combination of Cho and Mizutani have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akiyama.  
The examiner was persuaded by applicant’s arguments in combination with the affidavit that “the first black light-blocking outmost layer a lightness L* different from a lightness L* of the second black light-blocking outmost layer” is not an inherent property of layers with different glossiness values.  However, as applicant notes in their remarks of April 7, 2022, black has a lightness, L* of zero, by definition.  If the first and second layers have different L* than at least one layer is not “black,” per se, but is a shade of black1.  As seen in the affidavit point 7 (even though it is only viewable to the examiner in gray scale) the coatings are not strictly black, i.e. L*=0.  For purposes of examination the examiner is interpreting different shades of black as different colors, where at least one is an off-black color. 
Akiyama teach an assembly that uses a portion with a different color for the purpose visually confirming correct positioning, as set forth below.  This feature in combination with the previous rejections provides an alternative visual means to confirm correct positioning, also solving applicant’s problem, as set forth below.  As set forth below, this would be simple substitution of one known element for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Patent Application Publication 2018/0134006, of record, Akiyama US Patent Application Publication 2008/0286002, as evidenced2 by Slobodin US Patent 5,084,777, of record, and Bui et al. “High optical density and low dielectric constant black matrix containing graphene oxide and carbon black on color filters” Displays Vol. 34 pp. 192–199, 2013, of record.
Regarding claim 1 Lin discloses a multilayer light-blocking film (title e.g. figures 2A-F & 5A-H composite light blocking sheet 100) comprising: a multilayer structure comprising at least a first black light-blocking outmost layer (e.g. first surface layer 110) and a second black light-blocking outmost layer (e.g. second surface layer 120), wherein the multilayer structure is further comprising at least a substrate film (e.g. inside substrate layer 130), wherein the first black light-blocking outmost layer (e.g. 110) provided on one major surface side of the substrate film (see figures 2A-F), and the second black light-blocking outmost layer (e.g. 120) provided on the other major surface side of the substrate film (see figures 2A-F), the first black light-blocking outmost layer and the second black light-blocking outmost layer each have an optical density of 2.5 or more (implicit given materials listed in paragraph [0047] as evidenced by Bui Table 1 indicating a light blocking layer made with similar materials having an optical density of 4.8 and given the function of a light blocking layer as evidenced by Slobodin column 6 lines 61-62:  “A light blocking layer 14 might typically have an OD between 3 and 5.”) and a 60° glossiness of 5.0% or less (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2, and the following conditions can be satisfied: 0<GU1<1.8% and 2.0<GU2<9.0%” & paragraph [0048] notes present disclosure measures gloss at 60° e.g. Tables 2, 5 & 7-8), and the first black light-blocking outmost layer has a visual difference from the second black light-blocking outmost layer (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2” e.g. Table 2, 5 & 7-8).
The problem faced by the inventor is to discriminate the two sides of the multilayer film during an assembly process using said multilayer film, see instant application paragraph [0007].
Lin further discloses that the different glosses allow for the correct side of the composite light blocking sheet to be identified during the manufacturing process and/or the assembling process to reduce incorrect assembly (paragraph [0049]).  
Lin does not disclose that the visual difference between the first and second black light-blocking outmost layers is having different lightness L* values.  
Akiyama teaches a means to visually confirm correct positioning of elements in an assembly by using different colors (inter alia paragraphs [0068 & 0098-99]).  As noted above different shades of black, i.e. black with different L* values, are by definition different colors.  This would be simple substitution of one known element for another to obtain predictable results, KSR, see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the visual difference between portions used for correct assembly of the multilayer light-blocking film as disclosed by Lin to use different colors (i.e. black with different L* values) as taught by Akiyama since this would be simple substitution of one known means to visually identify parts for correct positioning during assembly for another means to visually identify parts for correct positioning during assembly to obtain predictable results, both of which solve applicant’s problem.
Regarding claim 2 the combination of Lin and Akiyama discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the first black light-blocking outmost layer and/or the second black light-blocking outmost layer have inclined end surfaces so that a film width increases from the first black light- blocking layer toward the second black light-blocking outmost layer, and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first black light-blocking outmost layer (e.g. figure 5f surface 123f).
Regarding claim 3 the combination of Lin and Akiyama discloses the multilayer light-blocking film according to claim 2, as set forth above.  Lin further discloses wherein an inclination angle between the major surface of the first black light-blocking outmost layer and the inclined end surface is 10 to 87° (e.g. figure 5f surface 123f).
Regarding claim 4 the combination of Lin and Akiyama discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein a difference between the 60° glossiness of the first black light-blocking outmost layer and the 60° glossiness of the second black light-blocking outmost layer is 1.0 to 4.5% (using the values in Tables 2, 5 & 7-8 |GU1-GU2|=2.6, 3.0, 2.9 & 2.4%, respectively).
Regarding claim 6 the combination of Lin and Akiyama discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the substrate film has a total light transmittance of 80.0 to 99.9% (implicit given paragraph [0047] “130 can be … transparent”).
Regarding claim 7 the combination of Lin and Akiyama discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the substrate film has a thickness (e.g. thickness d) of 0.5 m or more and 50 m or less (e.g. Table 2, 5 & 7-8 d=32, 14, 6 & 28m, respectively).
Regarding claim 8 Lin further discloses a light-blocking ring for optical equipment (title e.g. figures 2A-5H composite light blocking sheet 100, particularly figures 2A-B & 3-4), having a ring-shaped outer shape (see figures 2A-B), and comprising a multilayer structure according to claim 1 (as set forth above).
Regarding claim 9, the limitations of claim 9 are the same as the limitations of claim 2, and claim 9 is rejected for the same reasons.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Patent Application Publication 2015/0022896, of record, in view of Mizutani et al. US Patent Application Publication 2005/0079328, of record, and in further view of Akiyama US Patent Application Publication 2008/0286002.
Regarding claim 1 Cho discloses a multilayer light-blocking film (abstract e.g. figures 2-7 three-layer spacer 14a, 24a, 34a, 44a, 54a or 64a) comprising: a multilayer structure comprising at least a first black light-blocking outmost layer (e.g. outer layer 142) and a second black light-blocking outmost layer (e.g. outer layer 144), wherein the multilayer structure is further comprising at least a substrate film (e.g. inside layer 140), wherein the first black light-blocking outmost layer (e.g. 142) provided on one major surface side of the substrate film (inter alia paragraph [0020] & see figures 2-7), and the second black light-blocking outmost layer (e.g. 144) provided on the other major surface side of the substrate film (inter alia paragraph [0020] & see figures 2-7), the first black light-blocking outmost layer and the second black light-blocking outmost layer each have an optical density of 2.5 or more and a 60° glossiness of 5.0% or less (inter alia paragraph [0020] “the optical density of each outside layer 142, 144 may be 4.0 and the surface gloss ratio of each outside layer 142, 144 maybe between 2% and 4% for a light incident angle of 60 degrees”).
Cho does not specifically disclose and the first black light-blocking outmost layer has a lightness L* different from lightness L* of the second black light- blocking layer.
The problem faced by the inventor is to discriminate the two sides of the multilayer film during an assembly process using said multilayer film, see specification paragraph [0007].
Mizutani teaches a multilayer film (abstract e.g. figures 1-2) where the outer surfaces of the multilayer film has different glossiness at 60° (paragraph [0026] “different in gloss between the front and back surfaces”) for the purpose of easily distinguishing the front and back surfaces visually to reduce handling errors e.g. reversing the front and back, when placed into a larger assembly (paragraph [0026]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for first black light-blocking outmost layer and the second black light-blocking outmost layer in the multilayer film as disclosed by Cho to have different visual indicators as taught by Mizutani for the purpose of easily distinguishing the front and back surfaces visually to reduce handling errors e.g. reversing the front and back, when placed into a larger assembly, thereby solving the problem faced by the inventor.
Mizutani does not teach that the visual difference is different L* values (i.e. different colors).  
Akiyama teaches a means to visually confirm correct positioning of elements in an assembly by using different colors (inter alia paragraphs [0068 & 0098-99]).  As noted above different shades of black, i.e. black with different L* values, are by definition different colors.  This would be simple substitution of one known element for another to obtain predictable results, KSR, see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the visual difference between portions used for correct assembly of the multilayer light-blocking film as disclosed by the combination of Cho and Mizutani to use different colors (i.e. different L* values) as taught by Akiyama since this would be simple substitution of one known means to visually identify parts for correct positioning during assembly for another means to visually identify parts for correct positioning during assembly to obtain predictable results, and also solving applicant’s problem.
Regarding claim 2 the combination of Cho, Mizutani and Akiyama discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein the first black light-blocking outmost layer (e.g. 142) and/or the second black light-blocking outmost layer (e.g. 144) have inclined end surfaces so that a film width increases from the first black light-blocking outmost layer toward the second black light-blocking outmost layer, and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first black light-blocking outmost layer (see figure 2).
Regarding claim 3 the combination of Cho, Mizutani and Akiyama discloses the multilayer light-blocking film according to claim 2, as set forth above.  Cho further discloses wherein an inclination angle between the major surface of the first black light-blocking outmost layer and the inclined end surface is 10 to 87° (see figure 2).
Regarding claim 4 the combination of Cho, Mizutani and Akiyama discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho, Mizutani and Akiyama do not disclose or teach wherein a difference between the 60° glossiness of the first black light-blocking outmost layer and the 60° glossiness of the second black light-blocking outmost layer is 1.0 to 4.5%.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Cho as modified by Mizutani discloses the multilayer light-blocking film, as set forth above, and these together establish general conditions of the claim. Benefits of having a difference in glossiness between 1.0 and 4.5% is to have sufficient difference to visually distinguish the two sides of the multilayer film while staying within the glossiness requirements of ≤5%.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for glossiness difference between the first black light-blocking outmost layer and the second black light-blocking outmost layer in the multilayer film as disclosed by Cho as modified by Mizutani to be in the range of 1.0 to 4.5% since discovering the optimum or workable ranges involves only routine skill in the art and one would be motivated to have sufficient difference for the purpose of  visually distinguishing the two sides of the multilayer film. 
Regarding claim 6 the combination of Cho, Mizutani and Akiyama discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein Cho further discloses wherein the substrate film has a total light transmittance of 80.0 to 99.9% (paragraph [0020] discloses the substrate is polymer material e.g. PET, PC or PMMA, which are generally transparent, thus it is implicit that the transmittance range is met).  
Regarding claim 7 the combination of Cho, Mizutani and Akiyama discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein the substrate film has a thickness of 0.5 m or more and 50 m or less (paragraph [0020] “a total thickness of the spacer 14a may be between 25 m and 80 m, and a thickness of each outside layer 142, 144 may be between 4 m and 15 m”).
Regarding claim 8 Cho further discloses a light-blocking ring for optical equipment (abstract e.g. figures 2-7 14a, 24a, 34a, 44a, 54a or 64a), having a ring-shaped outer shape (inter alia abstract), and comprising a multilayer structure according to claim 1 (as set forth above).
Regarding claim 9, the limitations of claim 9 are the same as the limitations of claim 2 and claim 9 is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikipedia webpage “Shades of black” in regards to “black” with different L* values being shades of black, i.e. different colors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                            September 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wikipedia webpage “Shades of black” as of 2016 gives several examples of shades of black, a.k.a. off-black colors, that appear green, red, brown, blue, gray, etc., to the eye.  
        2 See MPEP 2131.01.